Citation Nr: 1446979	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction of a disability rating for degenerative disc disease and degenerative joint disease, lumbar spine from 40 percent to 20 percent, effective on February 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, K.C.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas in November 2010.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing is associated with the claims file.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c).


FINDINGS OF FACT

1. In an April 2010 rating decision, the RO proposed to reduce compensation benefits from 40 percent to 10 percent for service-connected degenerative disc disease and degenerative joint disease of the lumbar spine.  The Veteran was notified of this proposed reduction in April 2010; he was also notified that he had 30 days to request a hearing and 60 days to submit additional evidence. 

2. The reduction from 40 percent to 20 percent for service-connected degenerative disc disease and degenerative joint disease of the lumbar spine was accomplished by way of a rating decision issued in November 2010, effective February 1, 2011. 

3. The 40 percent evaluation had been in effect for less than 5 years.

4. In August 2007, the Veteran's degenerative disc disease demonstrated symptoms that included: flexion limited by 30 degrees and radiating pain to both hips.  The Veteran was not using a cane or a back brace for support and he was employed as a manager at a security company.  

5. In March 2010, the Veteran's pain radiated down his left leg into his left knee.  He was using a back brace constantly and was using a cane, as well.  

6. In February 2012, the Veteran had numbness into his left thigh and reduced muscle strength in his left knee.  His bilateral knee deep tendon reflexes were also noted to be hyperactive.  The examiner opined that the Veteran's back condition would prevent him from being able to do what was required in his former position as a police officer.       

7. The November 2010 rating decision reducing the rating for service-connected degenerative disc disease and degenerative joint disease of the lumbar spine from 40 percent to 20 percent was improper because it failed to show material improvement under the ordinary condition of life.


CONCLUSION OF LAW

The criteria to reduce the Veteran's disability rating for degenerative disc disease and degenerative joint disease of the lumbar spine from 40 percent to 20 percent, effective from February 2, 2011, have not been met and restoration is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA)

The reduction of the Veteran's disability rating assigned for degenerative disc disease and degenerative joint disease of the lumbar spine was determined to be improper and restoration has been granted.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Propriety of a Reduction in Rating for Radiculopathy of the Right Lower Extremity

The Veteran has contended that the reduction of his 40 percent rating for degenerative disc disease of the lumbar spine was improper because improvement of his condition has not been demonstrated.  Upon review of the evidence of record, the Board finds that improvement has not been demonstrated and that restoration of the Veteran's previous 40 percent rating is warranted.    

Disability evaluations (ratings) are determined by evaluating the extent to which a 
Veteran's service-connected disability adversely affects his ability to function under 
conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, section 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  See 38 C.F.R. § 3.105(e), 3.105 (i).  In the instant claim, these regulations were complied with in an April 2010 letter to the Veteran and the subsequent November 2010 rating decision.  Thus, the remaining issue in this case is whether the reduction in the evaluation for degenerative disc disease of the lumbar spine from 40 percent to 20 percent was justified by the evidence.  

Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b).  In this case, however, the 40 percent rating in question was not in effect for 5 years or more, and the preceding paragraphs (a) and (b) do not apply.  Accordingly, reexaminations disclosing improvement in would warrant reduction in rating.  See 38 C.F.R. § 3.344(c). 

However, the United States Court of Appeals for Veterans Claims (Court) has held that several regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993).  In any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.  Id. 

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemeyer v. Derwinsky, 2 Vet. App. 277 (1992).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).

In evaluating whether a reduction was warranted for the disability evaluation for degenerative disc disease, the RO considered the criteria set forth in Diagnostic Code 5242, degenerative arthritis of the spine.  38 C.F.R. § 4.71a (2014).  Under the Schedule for Rating Criteria disabilities of the spine under Diagnostic Codes 5235 to 5243 are evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. 

In the November 2010 rating decision that reduced the Veteran's rating from a 40 percent to a 20 percent rating, the RO stated the proposed reduction had been based upon objective findings during your March 2010 VA examination that revealed forward flexion of the lumbar spine of 0 to 75 degrees, with no changes noted during repetitive motion.  The decision also noted that the Veteran's January 29, 2009 examination revealed "improvement to the lumbar spine" with forward flexion of 0 to 50 degrees).  The RO stated that a higher evaluation of 40 percent was not warranted unless there was forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The decision stated that additional compensation under the provisions of 38 C.F.R. 4.40 and 4.45 has been considered.

However, the Board finds that the evidence of record does not support a finding that improvement in a disability has actually occurred, particularly one that reflects an improvement under the ordinary conditions of life and work.  The Veteran has specifically contended that his condition has not improved but has been steadily getting worse over time.  In support of this contention the Veteran reports from his private physician.  In a May 2010 report, the private physician noted that the Veteran had been having problems with intermittent back pain that recently was causing radiating pain into his left leg.  The physician indicated that the range of motion was limited in both extension and flexion and there was discomfort over the lateral columns around L4-5 and possibly L5-S1.  The physician also noted that his more recent MRI compared to his status in 2006 (the Veteran's 40% evaluation was assigned in 2007) showed slight worsening of his condition.  The physician suggested epidural steroid injections and the Veteran indicated he would think about whether to have them.  The physician further stated that his impression in comparing the MRI and fact he was not having radiographic improvement and in fact one would not expect that to be the case with degenerative change.  

In another May 2010 private record, the physician also noted that the Veteran had recently been given a TENS unit by VA to help treat his condition but it only provided some relief for brief periods. 

Comparing the Veteran's examination from August 2007 (examination upon which the Veteran's 40 percent rating was granted) and his following examinations January 2009, March 2010, July 2010, and February 2012, the Board finds that the preponderance of the evidence does not support the finding that the Veteran's condition has improved during this period.  The examinations indicate that the Veteran's condition worsens with respect to his radiating pain, the assistive aids that he requires, and the Veteran's ability to function independently.  

In August 2007, the Veteran has radiating pain to both hips, he is not using a cane or a back brace, he was employed as a manager at a security company (but did miss approximately 45 days in the previous year due to back pain), and had an antalgic gait.  In January 2009, the Veteran was now using a cane and his pain was radiating into his legs, rather than his hips.  The Veteran also reported that he had been laid off because he could not tolerate the physical requirements of his job.  In March 2010, the Veteran continued to have constant pain and his pain radiated down from his left leg into his left knee.  He was using a back brace constantly and was using a cane, as well.  While he was not noted to have an antalgic gait during this examination, the Veteran was noted to have one during his next examination in July 2010.  During the July 2010 examination, the Veteran reported that he had been given a TENS unit to use three times per week, and the Veteran described facet joint injections and use of a brace.  At this examination guarding for forward flexion was noted.  Finally, in February 2012, the Veteran was noted constantly use a cane and occasionally use a back brace.  He was reported to have numbness into his left thigh and reduced muscle strength in his left knee.  His bilateral knee deep tendon reflexes were also noted to be hyperactive.  The examiner opined that if the Veteran were not retired that his back condition would prevent him from being able to do what was required in his former position as a police officer.       

The only area of the examinations may indicate sustained improvement is his range of motion, particularly his flexion.  However, this improvement is called into question.  First, the Veteran contends that the more recent examinations did not thoroughly and accurately record his current physical condition.  Second, the Board notes that the March 2010 examination did not clearly delineate where pain on motion begins and ends.  Rather, the March 2010 VA examiner noted subjective complaints of constant pain with severe flare-ups lasting 1-2 days that occur weekly.  The examiner noted flexion to 75 degrees but further noted objective evidence of pain on active motion but did not specify where that began.  This is particularly significant as the September 2007 rating decision clearly granted the increased 40 percent evaluation on the findings of fatigability and flexion limited to 30 degrees after repetitive motion.  Prior to repetitive motion, the Veteran had flexion to 60 degrees, a finding not significantly different from that reported by the March 2010 VA examiner.  Furthermore, in July 2010, just a few months after the March 2010 examination the RO used to reduce benefits, the Veteran's motion was recorded as 0 to 50 degrees (in other words worse than reported in March 2010) and noted there was pain throughout flexion and at the end of extension.  During that examination the Veteran also continued to describe constant pain.  

Finally, the Board notes that in the very same rating decision that proposed a reduction in the evaluation for the spine, the RO granted additional benefits for left lower extremity radiculopathy associated with the spine.  

The regulations governing rating reductions require that actual improvement in the disability be demonstrated.  See Brown, 5 Vet. App. at 420-421.  In this case, the evidence does not show an improvement in the Veteran's disabilities to a 20 percent level.  The findings from the examinations since August 2007 do not demonstrate improvement that indicates that the Veteran's condition is significantly less severe than his prior examination.  Although the range of motion fluctuated, throughout this period, the Veteran gradually requires more assistance, such as a cane or back brace, and treatment to complete daily activities, despite being required to do less after his retirement.  Additionally, the Veteran's private physician reports that a recent MRI compared to his status in 2006 showed a worsening of his condition and opined that one would not expect degenerative changes to improve.  

In summary, the evidence regarding the Veteran's condition at least places the claim in equipoise, and in such claims, the benefit of the doubt will be resolved in favor of the Veteran.  As a result, restoration of the 40 percent rating for service-connected degenerative disc disease and degenerative joint disease, lumbar spine, effective on February 1, 2011, is warranted.  38 U.S.C.A. § 5107(b).







ORDER

Restoration of the 40 percent rating for service-connected degenerative disc disease and degenerative joint disease of the lumbar spine is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


